Title: To George Washington from Richard Peters, 17 June 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office June 17th 1781
                        
                        We have the honor to enclose to you a copy of a letter from Ebinezer Hazard to the President of Congress on
                            the subject of a Mr Vernor a British Commissary of Prisoners frequently visiting and staying at Elizabeth Town. Not being
                            acquainted with the matter so far as to know whether Vernor’s coming to Elizabeth Town may not be on business and under
                            some licence from the Commissary Gene. of Prisoners by authority from your Excellency and which possibly he may have made
                            an improper use of, we do not deem it proper for us to interfere in the affair farther than to communicate the information
                            to you and request that you will be pleased to take such measures in consequence as you shall be pleased to think proper.
                            Vernor is certainly a dangerous character and has both Talents and connexions sufficient to enable him to obtain and
                            convey every degree of inteligence from this Quarter. We shall be obliged to your Excellency to inform us of any measures
                            taken on this head that we may communicate them to Congress. We have the honor to be with great respect & esteem
                            your very obedient Servts
                        
                            Richard Peters By order

                        
                     Enclosure
                                                
                            
                                Sir.
                                Philadelphia June 16. 1781
                            
                            I think it my duty to acquaint you that from Information which may be relied on I find that one Vernor (or Vernon) a Commissary of Prisoners in New York is sometimes allowed to remain a
                                whole night in Elizabeth Town where he lodges at Doctor Wynans’s—This Vernor was formerly under Sentence of Death in
                                this City as a British Spy and is now Commissary for the prisoners taken by the Refugees. He is said to be sensible
                                and artful—When your Excellency considers the constant intercourse which subsists between Elizabeth Town and the
                                adjacent Country The great number of disaffected persons or at least suspicious Characters in that Neighbourhood and
                                that there are two or three Stage Waggons—which go regularly twice in a Week from this City to Elizabeth Town, I
                                apprehend the impropriety of allowing so great Indulgence to such a Man will immediately appear; and am persuaded that
                                Orders will be given to present it in future. I am Sir Yours &c.
                            
                                Eben. Hazard
                            
                        
                        
                    